                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

LYNN KNULL,

                        Plaintiff,
                                                     Case No. 19-CV-1818-JPS
v.

ST. CROIX HOSPICE LLC and
HOMETOWN HOSPICE &                                                   ORDER
HOMECARE INC.,

                        Defendants.


         On January 17, 2020, the parties filed a joint stipulation of dismissal

of this action with prejudice and without costs or fees assessed to any party.

(Docket #13). The Court will adopt that stipulation. See Fed. R. Civ. P.

41(a)(1)(A)(ii).

         Accordingly,

         IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #13) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice and without costs to any party.

         Dated at Milwaukee, Wisconsin, this 21st day of January, 2020.

                                      BY THE COURT:



                                      ____________________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




     Case 2:19-cv-01818-JPS Filed 01/21/20 Page 1 of 1 Document 14
